Citation Nr: 1204049	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-41 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine, from May 1, 2003 to September 26, 2003. 

2. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine, from September 26, 2003 to June 29, 2011. 

3. Entitlement to an initial rating in excess of 40 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine, from June 29, 2011 onward. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to August 1969, October 7, 1978 to September 1979, and May 1985 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This decision granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine and assigned an initial 10 percent rating, effective May 1, 2003.  Thereafter, the Veteran appealed the initially assigned rating.  In a June 2011 Decision Review Officer (DRO) decision, a 20 percent rating was assigned, effective September 26, 2003.  In an August 2011 DRO decision, a 40 percent rating was assigned, effective June 29, 2011 onward.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


In August 2010, the Veteran testified before a DRO and in October 2011, he testified before the undersigned Veterans Law Judge, both sitting at the RO.  Transcripts of those hearings are associated with the claims file.
 
As will be discussed in greater detail below, the issue of entitlement to TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for a higher initial disability ratings for his service-connected lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From May 1, 2003 to September 26, 2003, the Veteran's service-connected lumbar spine disability was, at its most severe, manifested by moderate limitation of forward flexion at 60 degrees, as limited by pain, without evidence of ankylosis, listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or abnormal mobility on forced motion. 

2. From September 26, 2003 to June 29, 2011, the Veteran's service-connected lumbar spine disability was manifested by moderate limitation of forward flexion to not less than 60 degrees without evidence of ankylosis, listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or abnormal mobility on forced motion.

3. From June 29, 2011, the Veteran's service-connected lumbar spine disability is manifested by severe limitation of forward flexion to 17 degrees without evidence of favorable or unfavorable ankylosis

CONCLUSIONS OF LAW

1. From May 1, 2003 to September 26, 2003, the criteria for a rating of 20 percent, but no greater, for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes 5285 to 5292, 5295 (2003). 

2. From September 26, 2003 to June 29, 2011, the criteria for a rating in excess of 40 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes 5285 to5292, 5295 (prior to September 26, 2003), Diagnostic Codes 5235 to 5243 (2011). 

3. From June 29, 2011 onward, the criteria for a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic Codes 5285-5292, 5295 (prior to September 26, 2003), Diagnostic Codes 5235 to 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claims and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notices in June 2003 and September 2006, prior to the initial decision on his lumbar spine disability issued in September 2008.  The first letter relevant to the initial rating claims was sent in June 2011.  

The Board observes that the June 2003 and September 2006 letters informed the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  The September 2006 letter also informed him of how to substantiate disability ratings generally and effective dates.  

With regard to the initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim.  

Further, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In this regard, the Board observes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, subsequent to the letter sent in June 2011, the Veteran was provided with SSOCs.  Therefore, any deficiency of timing of notice was rectified by subsequent readjudication of the claim.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, supra, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, VA medical records, Social Security Administration (SSA) records, and the reports of August 2003, June 2007, June 2010, and June 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the August 2003, June 2007, June 2010, and June 2011 VA examination reports all reflect that the claims file was reviewed.  Overall, the examiners then provided detailed current findings related to the current symptomatology of the Veteran's service-connected lumbar spine disability.  There is nothing to suggest that any examiner's findings are not consistent with the other evidence of record or insufficient for determination of the appropriate rating.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected lumbar spine disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disability.

The Veteran's service-connected lumbar spine disability was rated as 10 percent disabling by the RO from May 1, 2003 to September 26, 2003 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The RO rated the disability as 20 percent disabling from September 26, 2003, and 40 percent disabling from June 29, 2011, pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

Under the rating criteria in effect in May 2003, at the time of the Veteran's claim, as relevant to the lumbar spine, a 100 percent disability rating was warranted for residuals of a vertebra fracture with cord involvement, bedridden, or requiring long leg braces.  Residuals of a vertebra fracture without cord involvement, but with abnormal mobility requiring a neck brace (jury mast) warranted a 60 percent disability evaluation.  In other cases, rating was in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

Complete bony fixation (ankylosis) of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent disability rating.  Complete ankylosis of the spine at a favorable angle warranted a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable ankylosis of the dorsal (thoracic) spine warranted a 20 percent disability rating, and unfavorable ankylosis of the dorsal spine warranted a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2003).  Favorable ankylosis of the lumbar spine warranted a 40 percent rating and unfavorable ankylosis of the lumbar warranted a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).                                                

Slight limitation of motion of the lumbar spine warrants a 10 percent disability rating.  Moderate limitation of motion of the lumbar spine warrants a 20 percent disability rating.  A 40 percent disability rating is assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The Board observes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Severe lumbosacral strain with listing of whole spine to opposite side, positive                
Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warrants a 40 percent rating.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position warrants a 20 percent rating.  Lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  Lumbosacral strain is assigned a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

With regard to intervertebral disc syndrome, from September 23, 2002 to September 26, 2003, intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Using the criteria effective September 23, 2002 for evaluating intervertebral disc syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.  Id.

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.   
                  
Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.        
                                            
Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The new regulations that became effective on September 26, 2003, revised the schedular criteria for the rating of all spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

Relevant to the lumbar spine, under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Rating Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Formula for Rating Intervertebral Disc Syndrome effects no changes to the previous criteria under Diagnostic Code 5293 as they are applicable to this decision.

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011). 

Moreover, as the Veteran's claim was pending at the time the regulations were amended, he is entitled to the application of the criteria most favorable to the claims.  See Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where law is amended during pendency of appellant's claim, the most favorable version applies), Rodriguez v. Nicholson, 19 Vet. App. 275, 287 (2005). 

Although the criteria under Diagnostic Codes 5292 and 5295 were less defined than the current criteria and numerical ranges of motion were not provided, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board may consider the current ranges of motion to rate spine disabilities under the old criteria.  

The Board observes that there are four VA examinations of record.  The remaining VA and private treatment evidence, to the extent relevant to the spine, generally does not provide information pertinent to the applicable rating criteria under either the old or new regulations.  

At the August 2003 VA examination, X-rays revealed degenerative joint disease in the lumbar area.  Clinical examination revealed flexion to 60 degrees without difficulty.  Extension and lateral flexion were noted to be completed without pain or difficulty; however, no range of motion measurements were documented.  The Veteran exhibited no motor or sensory deficits.  Palpable muscle spasm was noted over the L4-L5 area.  

At the June 2007 VA examination, the examiner noted left and right paraspinal tenderness, but no spasm on range of motion.  Each motion was measured three times.  At the most severe, the Veteran exhibited forward flexion to 70 degrees, extension to 25 degrees, left lateral flexion to 17 degrees, right lateral flexion to 16 degrees, and left and right lateral rotation to 30 degrees.  Straight leg raise was negative.  

A VA general bones examination was performed in June 2010.  The Veteran complained of severe flare-ups weekly and lasting one to two weeks.  The examiner opined as the effects on daily living of the Veteran's service-connected lumbosacral spine pain and lumbar spine degenerative joint disease separately.  Overall, the disability had a mild impact on chores, shopping, and dressing, a moderate impact on bathing and grooming, and prevented exercise, sports, recreation, and traveling.  No other activities of daily living, such as feeding, toileting, and driving were affected.  

At a June 2011 VA examination, the Veteran complained of stiffness, weakness, fatigue, spasm, and pain daily with pain radiating down each leg below the knee, worse on the left than the right.  No abnormal curvatures of the spine were observed.  Physical examination revealed forward flexion to 14 degrees, extension to 0 degrees, left lateral flexion to 12 degrees, right lateral flexion to 13 degrees, left lateral rotation to 13 degrees, and right lateral rotation to 18 degrees.  There was objective evidence of pain on motion, and the examiner stated that the pain prevented repetition of motion.  Sensory and motor testing of the lower extremities was normal.  Lasegue's sign was positive on the left side. 

Imaging revealed three compression fractures that the examiner noted to be recent and not service-connected.  Nevertheless, the Board finds that there is an inadequate basis in the record upon which to dissociate the Veteran's symptoms due to these fractures from those associated with his service-connected degenerative disc disease and degenerative joint disease.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, the Board attributes all symptoms and limitation of function to the service-connected spine disability. 

Based on the above, the Board determines that an initial rating of 20 percent, but no greater is warranted from May 1, 2003 to September 26, 2003.  Specifically, the Board determines that the Veteran's forward flexion of 60 degrees at the August 2003 VA examination, which is a loss of 30 degrees (or one-third) of the normal range of motion, constitutes moderate limitation of motion of the lumbar spine.  Further, as indicated, the Board may consider the current rating criteria in determining the degree of loss of functionality under the old criteria.  In this regard, the Board observes that forward flexion of 60 degrees or less warrants a rating in excess of 10 percent under such criteria.  Moreover, rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2011).  Thus, the assignment of a 20 percent rating for the period from May 1, 2003 to September 26, 2003 is consistent with VA regulations concerning the changing of ratings across time.  Accordingly, the Board affords the benefit of the doubt to the Veteran and grants a rating of 20 percent, but no greater, for the service-connected lumbar spine disability prior to September 26, 2003.  

With respect to the period from September 26, 2003 to June 29, 2011, the Board determines that the competent evidence does not support a rating in excess of 20 percent.  In this regard, the Board observes that such a rating requires forward flexion of the lumbar spine to 30 degrees or less or ankylosis of the spine under the revised rating criteria.  Neither of these symptoms was present during that period.          

With respect to the prior rating criteria, a rating in excess of 20 percent requires severe limitation of motion; favorable ankylosis; or listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  As above, these symptoms are not demonstrated by the relevant medical evidence.  Further, to reiterate, the Board has determined that forward flexion of 60 degrees, one-third of normal forward flexion, is no more than moderate limitation of flexion, and the only range of motion measurements from the period in question reflect flexion to 70 degrees.  Accordingly, the Board concludes that a rating in excess of 20 percent is not warranted from September 26, 2003 to June 28, 2011 under either the former or revised rating criteria.

Finally, during the period from June 26, 2011, the only relevant medical evidence is the June 2011 VA examination.  This examination report clearly establishes flexion to less than 30 degrees.  Additionally, the Board notes that extension was nonexistent at 0 degrees.  However, there was no unfavorable ankylosis of the lumbar spine, of which some variant is necessary to warrant a rating in excess of 40 percent under both sets of criteria.  

With regard to incapacitating episodes, the VA examination reports do not specifically comment on incapacitating episodes; however, the Board observes that there are no treatment records for the Veteran's spine that reflect that he was prescribed bed rest due to his service-connected disability.  A letter from Dr. JVB, first received in November 2009, states that the Veteran had flare-ups that disabled him in doing his activities of daily living and that the flare-ups lasted from four to six weeks.  Neither in this letter nor in chiropractic treatment records does Dr. JVB state that the Veteran was placed on bed rest as a result of these flare-ups.  

The Board observes that at his October 2011 hearing, the Veteran testified to having an episode of pain for which he was prescribed Flexeril and prescribed bed rest at the end of August 2011.  VA treatment records confirm that the Veteran sought treatment for pain in August 2011 and that he was prescribed Flexeril; however, there is no mention of prescribed bed rest.  Further, the Veteran testified that the bed rest continued for five weeks, but a VA treatment record from less than two weeks later shows that the Veteran was returning for treatment and that he reported the pain was tolerable.  This evidence belies the Veteran's contentions that he had an incapacitating episode as defined by VA regulations in August 2011.  Therefore, the Board concludes that the Veteran has not met the criteria for incapacitating episodes as defined by VA regulations.
   
Moreover, the Board observes that the range of motion measurements reported above represent the most severe degree of limitation exhibited with consideration, when possible, of the effects of pain, weakness, fatigue, incoordination, and lack of endurance upon repetition.  Consequently, there is no basis for assigning higher ratings based on further limitation due to such factors than that already contemplated.  See Deluca, supra.  
Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the Veteran has complaints of leg pain, particularly below the knees.  However, sensory and motor testing of the lower extremities has been consistently within normal limits.  Therefore, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected lumbar spine degenerative disc disease so as to warrant consideration of alternate rating codes.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the Board has considered whether the Veteran's symptoms more closely approximate the criteria for ratings in excess of those assigned; thus, to the extent the Veteran's appeal is not satisfied, the Board finds that that the preponderance of the evidence is against the claims.  Therefore, ratings in excess of those assigned by the RO and herein by the Board must be denied.

Extra-schedular rating

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's loss of functionality due to his service-connected lumbar spine disability is well within that contemplated by the rating schedule.  Accordingly, the Board determines that referral for an extra-schedular rating is not warranted in this case.  


ORDER

From May 1, 2003 to September 26, 2003, an initial rating of 20 percent, but no greater, is granted for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.

From September 26, 2003 to June 29, 2011, an initial rating in excess of 20 percent is denied for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.

From June 29, 2011, an initial rating in excess of 40 percent is denied for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.



REMAND

Reason for remand: To allow the AOJ opportunity to adjudicate the claim of entitlement to a TDIU rating raised by the record

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, he has offered evidence that he is unable to work due to his service-connected spine disability.  The Board observes that he is in receipt of SSA disability benefits.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate that issue as part of the claim for an increased rating for the service-connected disabilities.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. 
§ 4.16, based on impairment attributable to his service-connected disabilities to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

2. If the benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


